518 P.2d 1209 (1974)
86 N.M. 5
Melvin H. WILSON, Personal Representative and Administrator of the Estate of Gregory Lee Wilson, Deceased, Petitioner,
v.
Kenneth Wayne WYLIE and Claude B. Wylie, Sr., Respondents.
No. 9903.
Supreme Court of New Mexico.
January 8, 1974.
Ordered that petition for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals Cause No. 1066, 85 N.M. 9, 518 P.2d 1213 be and the same is hereby returned to the Clerk of the Court of Appeals.